DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7-12 were rejected in Office Action mailed on 07/30/2021.
Applicant filed a response and amended claim 7 and 10-12.
Claims 1-16 are currently pending in the application, of claims 1-6 and 13-16 are withdrawn from consideration.
The merits of claims 7-12 are addressed below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Application Publication 2017/0179511), and further in view of Takemoto et al. (U.S. Patent Application Publication 2009/0087699).
Regarding claim 7, Jung teaches a water discharge control system method (i.e., a method for controlling purge of fuel cell system) (abstract) (paragraph [0043]), comprising:
opening, by a controller, a drain valve (i.e., purge/drain valve) (see figure 2) (paragraph [0015]) based on an amount of water stored in a water trap storing water (paragraph [0047]) in 
Jung does not explicitly articulate the specifics of determining, by the controller, whether fuel in the fuel supply line is being discharged to an outlet port of the water trap when the drain valve is open to allow discharge of the water; and closing, by the controller, the drain valve to prevent discharge of fuel in response to determining that fuel is being discharged to the drain valve. Nonetheless, Jung teaches the controller is configure to regulate the valves that performs the discharge of fuel (i.e., purge) or water (i.e., drain) from the water trap (paragraph [0050]) and that the purge/drain valve performs the purge function and the drain function (paragraph [0050]). Jung teaches condensate water discharge from the anode is removed from the drain valve (paragraph [0047]) and that the fuel cell system uniformly maintains the hydrogen concentration inside the anode by the purge valve (paragraph [0048]). 
Since the purge/drain valve performs the purge function and the drain function, it would be apparent to a skilled artisan to consider the controller to regulate the function of the purge/drain valve so that if fuel (i.e., hydrogen) is determined of being discharge from the purge/drain valve during the process of condensate water being discharge from the anode (paragraph [0047]) to close the purge/drain valve or vice versa. Nonetheless, additional guidance is provided below. 
Takemoto, directed to a drainage system for fuel cell, teaches a fuel cell system in which a controller (i.e., control device) (17) opens and closes a drain valve (15) (paragraph [0010], [0036]). Further, Takemoto teaches the fuel gas discharge from the fuel electrode is mixed with water which is separated and stored in a tank (paragraph [0003], [0031], [0033]). During water 


    PNG
    media_image1.png
    716
    1000
    media_image1.png
    Greyscale

Regarding claim 8, Jung teaches opening, by the controller, the drain valve based on a value sensed by the a water level sensor configured to sense the amount of water stored in the water trap (paragraph [0067]) (see figure 2).
Regarding claim 9, Jung teaches the purge/drain valve is operated by the controller (paragraph [0049]-[0050]). Further, when fuel (i.e., purge) is not being discharge to the outlet port of the water trap the purge/drain valve opens to discharge water (paragraph [0067]) or vice versa (i.e., purge valve is configured to perform the purge function and drain valve is configured to discharge water) (paragraph [0049]) (i.e., purge/drain valve is can perform the purge function and drain function (paragraph [0050]). It would be apparent to a skilled artisan that the purge/drain valve would discharge water when is determined that fuel (i.e., purge) is not being discharge to the outlet port of the water trap as purge is not performed when water remains in the water trap (paragraph [0067]).
Regarding claim 10, Jung teaches the controller determine whether fuel is being discharged based on an output signal configured to open and close a fuel supply valve (i.e., hydrogen supply valve) to adjust an amount of fuel to be supplied from a fuel tank to the fuel supply line (see figure 2) (i.e., hydrogen supply valve is operated by controller) (paragraph [0043], [0049], [0055]). Jung does not explicitly articulate the specifics of a fuel supply controller. Instead, Jung disclose a controller operates all components of the system (paragraph [0049]) and recognize the reduction of components by combining functions of similar components in order to decrease cost and quality management. As such, it would have been obvious to a skilled artisan to consider using one controller to control all components of the system as opposed to a controller and a fuel supply controller in order to reduce components in the system hence reduce cost and quality management. 
Regarding claim 11-12, Jung teaches the system as described above in claim 10. Jung does not explicitly articulate the specifics as recited in the instant claims. However, Jung teaches hydrogen supply amount is determined based on mapping data of a predetermined threshold of a current amount output difference (i.e., first and second calculated characteristic) (paragraph [0026], [0055]). Components such as ejector, cell stack, valves, water traps which are generally operated by a controller (paragraph [0049]) are apparent to those skilled in the art of the fuel cell system. A skilled artisan would appreciate configuring the controller to determine an amount of fuel discharged based on a variation output signal or a difference between output signals based on a predetermined error threshold as Jung teaches the hydrogen supply amount may be determined based on mapping date of a consumed current and the hydrogen supply amount of the hydrogen supply valve. Clearly, one of ordinary skill in the art could set parameters related to specific outputs of the signal corresponding to the fuel being discharged which would read on the claimed limitations.     

Response to Arguments
Applicant argument filed on 11/01/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Takemoto.
Examiner appreciates the amendments to claims 10-12 therefore, the previous objection is withdrawn. In addition, applicant amendments to claim 7 are sufficient to overcome the prior provisional rejection on the ground of nonstatutory double patenting. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Di Fiore et al. (U.S. Patent Application Publication 2012/0156575).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723